

114 S2364 IS: Medicare Home Health Flexibility Act of 2015
U.S. Senate
2015-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2364IN THE SENATE OF THE UNITED STATESDecember 8, 2015Mr. Cardin (for himself and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo permit occupational therapists to
			 conduct the
			 initial assessment visit under a Medicare home health plan of care for
			 certain rehabilitation cases.
	
 1.Short titleThis Act may be cited as the Medicare Home Health Flexibility Act of 2015.
		2.Permitting occupational therapists to
			 conduct the
			 initial assessment visit under a Medicare home health plan of care for
			 certain rehabilitation cases
			(a)In
 generalNotwithstanding section 484.55(a)(2) of title 42, Code of Federal Regulations, or any other provision of law, an occupational therapist may conduct the initial assessment visit for an individual who is eligible for home health services under title XVIII of the Social Security Act if the referral order by the physician—
 (1)does not include skilled nursing care; (2)includes occupation therapy; and
 (3)includes physical therapy or speech language pathology.
				(b)Rule of
 constructionNothing in subsection (a) shall be construed to provide for initial eligibility for coverage of home health services under title XVIII of the Social Security Act solely on the basis of a need for occupational therapy.